DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preves (US 2015/0296309).

Regarding claim 1, Preves discloses a method, comprising: receiving one or more sound signals at a hearing prosthesis (hearing device (such as a cochlear implant, [0047]) receives an environmental sound via mic 102, Fig. 5, [0044]); determining, from the one or more sound signals, an environmental classification of a current sound environment associated with the one or more sound signals (classification module 162 determines an environmental classification of a current sound environment from the signals received via mic 102, [0044]); and performing one or more feature-extraction operations to extract at least one signal feature from the one or more sound signals, wherein the one or more feature-extraction operations are controlled at least partially based on the environmental classification of the current sound environment (the classification module then extracts features from the signals received via mic 102, then performs operations based on the environmental classification; for example: determining whether the signal is a speech or non-speech signal (further characterized as machine noise, wind noise or other sounds) and perform processing on each signal respectively, or applying parameter settings appropriate for the classified sound environment, [0021], [0022], [0025]-[0030]).  

Claim(s) 1-9, 11-16, 18-23 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al. (US 2017/0171674) herein Fung.

Regarding claim 1, Fung discloses a method, comprising: receiving one or more sound signals at a hearing prosthesis (hearing prosthesis receives sound signals, [0018], [0019], [0039], [0040]); determining, from the one or more sound signals, an environmental classification of a current sound environment associated with the one or more sound signals (environmental classification of a current sound environment determined from the input sound signals, [0018], [0019], [0041]); and performing one or more feature-extraction operations to extract at least one signal feature from the one or more sound signals, wherein the one or more feature-extraction operations are controlled at least partially based on the environmental classification of the current sound environment (attribute of the audio environment is extracted and the hearing prosthesis operates based on the extracted attribute, for example setting a filter bank parameter, stimulation gain or amplitude, etc. in response to the scene classification attribute, [0041]-[0046]).

Regarding claim 2, Fung discloses further comprising: generating, from the one or more sound signals, stimulation control signals for use in stimulating a recipient of the hearing prosthesis (stimulation signals generated by the hearing prosthesis based on the scene classification, [0018], [0019], [0039], [0040], [0072]); and incorporating at least one feature-based adjustment into the stimulation control signals, wherein the at least one feature-based adjustment is based on the at least one signal feature extracted from the one or more sound signals (stimulation signals generated based on most recently determined scene classification, thus incorporating at least one feature-based adjustment based on the at least one signal feature extracted from the input sound signals, [0041]-[0046]).  

Regarding claim 3, Fung discloses wherein incorporating at least one feature-based adjustment into the stimulation control signals comprises: executing one or more feature-based adjustment operations to determine the at least one feature-based adjustment for incorporation into the stimulation control signals, wherein the one or more feature-based adjustment operations are adjusted at least partially based on the environmental classification of the current sound environment (hearing prosthesis performs feature-based adjustment operations when it determines the attribute of the audio environment  and then performs parameter adjustments on the signal in response, for example setting a filter bank parameter, stimulation gain or amplitude, etc. in response to the scene classification attribute, [0041]-[0046]).  

Regarding claim 4, Fung discloses wherein performing one or more feature- extraction operations to extract at least one signal feature from the one or more sound signals comprises: performing one or more feature-extraction pre-processing operations on the one or more sound signals to generate one or more pre-processed signals; extracting the at least one signal feature from the one or more pre-processed signals; and adjusting the one or more feature-extraction pre-processing operations at least partially based on the environmental classification of the current sound environment (hearing prosthesis performs feature-based adjustment operations when it determines the attribute of the audio environment  and then performs parameter adjustments on the signal in response, for example setting a filter bank parameter, stimulation gain or amplitude, etc. in response to the scene classification attribute, which can be considered pre-processing, since the pre-processed signals are generated prior to generating output stimulation signals based on said pre-processed signals, [0041]-[0046]).  

Regarding claim 5, Fung discloses further comprising: generating, from the one or more sound signals, stimulation control signals for use in stimulating a recipient of the hearing prosthesis, wherein the one or more feature-extraction pre-processing operations and the extracting of the at least one signal feature are performed separate from the generating of the stimulation control signals (hearing prosthesis generates stimulation control signals for use in stimulating a recipient of the hearing prosthesis based on separately processed and generated feature-based adjustments, for example setting a filter bank parameter, stimulation gain or amplitude, etc., processed in response to the scene classification attribute, [0041]-[0046]).  

Regarding claim 6, Fung discloses wherein generating the stimulation control signals for use in stimulating a recipient of the hearing prosthesis comprises: executing sound processing operations; and adjusting one or more of the sound processing operations at least partially based on the environmental classification of the current sound environment (sound processing operations are adjusted based on the environmental classification of the current sound environment, which are then used in the generation of the stimulation signals, [0041]-[0046]).  

Regarding claim 7, Fung discloses wherein a first environmental classifier is configured to adjust the one or more of the sound processing operations, and a second classifier, which operates independently from the first environmental classifier, is configured to adjust the feature-extraction pre-processing operations (there is a first scene classifier and a second scene classifier each configured to adjust their own corresponding sound processing operations independent of each other, [0018], [0019], [0053]-[0056], Fig. 2A).  

Regarding claim 8, Fung discloses wherein a single classifier is configured to both adjust the one or more of the sound processing operations and to adjust the one or more feature- extraction pre-processing operations (adjustment of one or more sound processing operations and adjustment of one or more feature-extraction pre-processing operations performed by a single classifier in the embodiment taught in [0041]-[0046]).  

Regarding claim 9, Fung discloses further comprising: receiving one or more user inputs; and adjusting the one or more feature-extraction pre-processing operations at least partially based on the environmental classification of the current sound environment and at least partially based on the one or more user inputs (user can manually set scene classifications, thus the adjusted parameters of the prosthesis would be based on the environmental classification of the current sound and based on the user input, [0061]).  

Regarding claim 11, Fung discloses a method, comprising: receiving at least one sound signal at a hearing prosthesis (hearing prosthesis receives sound signals, [0018], [0019], [0039], [0040]); determining, from the at least one sound signal, an environmental classification of a current sound environment associated with the at least one sound signal (environmental classification of a current sound environment determined from the input sound signals, [0018], [0019], [0041]); converting the at least one sound signal into stimulation control signals for use in stimulating a recipient of the hearing prosthesis (stimulation signals converted from input sound signal by the hearing prosthesis based on the scene classification, [0018], [0019], [0039], [0040], [0072]); extracting, using a feature extraction process, one or more signal features from the at least one sound signal, wherein one or more parameters of the feature extraction process are controlled based on the environmental classification of the current sound environment (attribute of the audio environment is extracted and the hearing prosthesis operates based on the extracted attribute, for example setting a filter bank parameter, stimulation gain or amplitude, etc. in response to the scene classification attribute, [0041]-[0046]); and determining at least one feature-based adjustment for incorporation into the stimulation control signals, wherein the at least one feature-based adjustment is based on at least one of the one or more features extracted from the at least one sound signal (stimulation signals generated based on most recently determined scene classification, thus incorporating at least one feature-based adjustment based on the at least one signal feature extracted from the input sound signals, [0041]-[0046]).  

Regarding claim 12, Fung discloses determining at least one feature-based adjustment for incorporation into the stimulation control signals comprises: executing one or more feature-based adjustment operations to determine the at least one feature-based adjustment for incorporation into the stimulation control signals, wherein one or more parameters of the one or more feature-based adjustment operations are controlled based on the environmental classification of the current sound environment  (hearing prosthesis performs feature-based adjustment operations when it determines the attribute of the audio environment  and then performs parameter adjustments on the signal in response, for example setting a filter bank parameter, stimulation gain or amplitude, etc. in response to the scene classification attribute, [0041]-[0046]).  

Regarding claim 13, Fung discloses wherein extracting, using a feature extraction process one or more signal features from the at least one sound signal comprises: performing one or more feature-extraction pre-processing operations on the at least one sound signal to generate one or more pre-processed signals; extracting the one or more signal features from the one or more pre-processed signals; and adjusting one or more parameters of the one or more feature-extraction pre-processing operations based on the environmental classification of the current sound environment (hearing prosthesis performs feature-based adjustment operations when it determines the attribute of the audio environment  and then performs parameter adjustments on the signal in response, for example setting a filter bank parameter, stimulation gain or amplitude, etc. in response to the scene classification attribute, which can be considered pre-processing, since the pre-processed signals are generated prior to generating output stimulation signals based on said pre-processed signals, [0041]-[0046]).  

Regarding claim 14, Fung discloses wherein the one or more feature- extraction pre-processing operations and the extracting of the one or more signal features are performed separate from the converting the at least one sound signal into stimulation control signals (hearing prosthesis generates stimulation control signals for use in stimulating a recipient of the hearing prosthesis based on separately processed and generated feature-based adjustments, for example setting a filter bank parameter, stimulation gain or amplitude, etc., processed in response to the scene classification attribute, [0041]-[0046]).  

Regarding claim 15, Fung discloses further comprising: receiving one or more user inputs; and adjusting the one or more parameters of a feature-based adjustment one or more feature- extraction pre-processing operations based on the environmental classification of the current sound environment and based on the one or more user inputs (user can manually set scene classifications, thus the adjusted parameters of the prosthesis would be based on the environmental classification of the current sound and based on the user input, [0061]).  

Regarding claim 16, Fung discloses wherein converting the at least one sound signal into stimulation control signals for use in stimulating a recipient of the hearing prosthesis comprises: executing sound processing operations; and adjusting one or more parameters of one or more of the sound processing operations based on the environmental classification of the current sound environment (sound processing operations are adjusted based on the environmental classification of the current sound environment which are then used in the generation of stimulation signals, [0041]-[0046]).  

Regarding claim 18, Fung discloses a hearing prosthesis, comprising: one or more input devices configured to receive one or more sound signals (hearing prosthesis includes one or more microphones, [0069]); and one or more processors coupled to the one or more input devices (one or more processors coupled to the one or more microphone, [0069]), the one or more processors configured to: convert the one or more sound signals into one or more stimulation control signals for use in delivering stimulation to a recipient of the hearing prosthesis (stimulation signals converted from input sound signal by the hearing prosthesis based on the scene classification, [0018], [0019], [0039], [0040], [0072]), determine, from the one or more sound signals, an environmental classification of a current sound environment associated with the one or more sound signals (environmental classification of a current sound environment determined from the input sound signals, [0018], [0019], [0041]), and determine at least one feature-based adjustment for incorporation into the stimulation control signals at least partially based on the environmental classification of the current sound environment and one or more features extracted from the one or more sound signals (attribute of the audio environment is extracted and the hearing prosthesis operates based on the extracted attribute, for example setting a filter bank parameter, stimulation gain or amplitude, etc. in response to the scene classification attribute, for incorporation into the stimulation signals [0041]-[0046]). 
Regarding claim 19, Fung discloses determine at least one feature- based adjustment for incorporation into the stimulation control signals at least partially based on the environmental classification of the current sound environment and the one or more features extracted from the one or more sound signals (hearing prosthesis performs feature-based adjustment operations when it determines the attribute of the audio environment  and then performs parameter adjustments on the signal in response, for example setting a filter bank parameter, stimulation gain or amplitude, etc. in response to the scene classification attribute, [0041]-[0046]), the one or more processors are configured to: execute one or more feature-based adjustment operations to determine the at least one feature-based adjustment for incorporation into the stimulation control signals, wherein one or more parameters of the one or more feature-based adjustment operations are adjusted based on the environmental classification of the current sound environment (processor executes said steps of determination and feature adjustment for incorporation of the stimulation signals, [0041]-[0046], [0069], Fig. 4).  

Regarding claim 20, Fung discloses wherein to determine at least one feature-based adjustment for incorporation into the stimulation control signals at least partially based on the environmental classification of the current sound environment and the one or more features extracted from the one or more sound signals, the one or more processors are configured to: extract, using one or more feature extraction operations, the one or more features from the one or more sound signals, wherein one or more parameters of the one or more feature extraction operations are controlled based on the environmental classification of the current sound environment (processing unit extracts the attribute of the audio environment and processes operations based on the extracted attribute, for example setting a filter bank parameter, stimulation gain or amplitude, etc. in response to the scene classification attribute, for the purpose of incorporation in the stimulation signals, [0041]-[0046], [0069]).  

Regarding claim 21, Fung discloses wherein to extract the one or more features from the one or more sound signals, the one or more processors are configured to: perform one or more feature-extraction pre-processing operations on one or more sound signals to generate one or more pre-processed signals; extract the one or more features from the one or more pre- processed signals; and adjust one or more parameters of the one or more feature-extraction pre-processing operations based on the environmental classification of the current sound environment (processor of the hearing prosthesis performs feature-based adjustment operations when it determines the attribute of the audio environment  and then performs parameter adjustments on the signal in response, for example setting a filter bank parameter, stimulation gain or amplitude, etc. in response to the scene classification attribute, which can be considered pre-processing, since the pre-processed signals are generated prior to generating output stimulation signals based on said pre-processed signals, [0041]-[0046], [0069]).  

Regarding claim 22, Fung discloses wherein the conversion of the one or more sound signals into one or more stimulation control signals and the extraction of the one or more features from the one or more sound signals are performed separately by the one or more processors (hearing prosthesis processor generates stimulation control signals for use in stimulating a recipient of the hearing prosthesis based on separately processed and generated feature-based adjustments, for example setting a filter bank parameter, stimulation gain or amplitude, etc., processed in response to the scene classification attribute, [0041]-[0046], [0069]).  

Regarding claim 23, Fung discloses wherein the one or more processors are configured to: receive one or more user inputs; and adjust the one or more parameters of one or more feature-extraction pre-processing operations based on the environmental classification of the current sound environment and based on the one or more user inputs (user can manually set scene classifications, thus the adjusted parameters of the prosthesis would be based on the environmental classification of the current sound and based on the user input, said inputs received by the processor, [0061], [0069]).  

Regarding claim 25, Fung discloses wherein to convert the one or more sound signals into one or more stimulation control signals for use in delivering stimulation to the recipient of the hearing prosthesis, the one or more processors are configured to: execute sound processing operations; and adjust one or more parameters of one or more of the sound processing operations based on the environmental classification of the current sound environment (the processor adjusts sound processing operations based on the environmental classification of the current sound environment which are then used in the generation of stimulation signals, [0041]-[0046], [0069]).    

Regarding claim 26, Fung discloses a hearing prosthesis, comprising: means for receiving one or more sound signals at a hearing prosthesis (hearing prosthesis includes one or more microphones, [0069]); means for generating, from the one or more sound signals, stimulation control signals for use in stimulating a recipient of the hearing prosthesis (stimulation signals converted from input sound signal by the hearing prosthesis based on the scene classification, [0018], [0019], [0039], [0040], [0072], Fig. 4); and 8PRELIMINARY AMENDMENT ATTORNEY DOCKET NO. 3065.0143CONmeans for determining, from the one or more sound signals, an environmental classification of a current sound environment associated with the one or more sound signals (processor determines environmental classification of a current sound environment determined from the input sound signals, [0018], [0019], [0041], [0069]); and means for determining at least one feature-based adjustment for incorporation into the stimulation control signals at least partially based on the environmental classification of the current sound environment and one or more features extracted from the one or more sound signals (processor extracts attributes of the audio environment and the processor operates based on the extracted attribute, for example setting a filter bank parameter, stimulation gain or amplitude, etc. in response to the scene classification attribute, for incorporation into the stimulation signals [0041]-[0046], [0069]).

Regarding claim 27, Fung discloses wherein the means for determining at least one feature-based adjustment for incorporation into the stimulation control signals comprise: means for executing one or more feature-based adjustment operations to determine the at least one feature-based adjustment for incorporation into the stimulation control signals, wherein one or more parameters of the one or more feature-based adjustment operations are adjusted at least partially based on the environmental classification of the current sound environment (hearing prosthesis processor performs feature-based adjustment operations when it determines the attribute of the audio environment  and then performs parameter adjustments on the signal in response, for example setting a filter bank parameter, stimulation gain or amplitude, etc. in response to the scene classification attribute, [0041]-[0046], [0069], Fig. 4).  

Regarding claim 28, Fung discloses wherein the means for determining at least one feature-based adjustment for incorporation into the stimulation control signals at least partially based on the environmental classification of the current sound environment and one or more features extracted from the one or more sound signals comprise: means for performing one or more feature-extraction operations to extract at least one signal feature from the one or more sound signals, wherein one or more parameters of the one or more feature-extraction operations are at least partially controlled based on the environmental classification of the current sound environment (processing unit extracts the attribute of the audio environment and processes operations based on the extracted attribute, for example setting a filter bank parameter, stimulation gain or amplitude, etc. in response to the scene classification attribute, for the purpose of incorporation in the stimulation signals, [0041]-[0046], [0069]).  

Regarding claim 29, Fung discloses wherein the means for performing one or more feature-extraction operations to extract at least one signal feature from the one or more sound signals comprise: means for performing one or more feature-extraction pre-processing operations on one or more sound signals to generate one or more pre-processed signals; means for extracting the at least one signal feature from the one or more pre-processed signals; and means for adjusting one or more parameters of the one or more pre-processing operations at least partially based on the environmental classification of the current sound environment  (processor of the hearing prosthesis performs feature-based adjustment operations when it determines the attribute of the audio environment  and then performs parameter adjustments on the signal in response, for example setting a filter bank parameter, stimulation gain or amplitude, etc. in response to the scene classification attribute, which can be considered pre-processing, since the pre-processed signals are generated prior to generating output stimulation signals based on said pre-processed signals, [0041]-[0046], [0069]).

Allowable Subject Matter
Claims 10, 17 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651